Exhibit 10.4

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (the "Agreement”) is entered into as of June 1, 2018,
by and between EVO Transportation & Energy Services, Inc. (the “Company”) and
Billy (Trey) Peck, Jr. (“Employee”). This Agreement will become effective upon
the Closing of the transaction set forth in that separate Equity Purchase
Agreement, dated the same date as this Agreement, by and among EVO
Transportation & Energy Services, Inc., a Delaware corporation, as Buyer and
Billy (Trey) Peck Jr. as Equity Holder, and the other parties thereto, as
Closing is defined therein (the “Effective Date”). Absent such Closing, this
Agreement shall be null and void and of no force or effect.

 

1. Duties and Scope of Employment.

 

(a) Positions and Duties. During the Employment Term (as defined below),
Employee will be employed as the Executive Vice President of Business
Development of the Company. Employee’s authority, duties, and responsibilities
will correspond to Employee’s position and will include any particular
authority, duties, and responsibilities that the Company may reasonably assign
to Employee from time to time related to Employee’s position.

 

(b) Obligations. During the Employment Term, Employee is required to faithfully
and conscientiously perform his assigned duties and to diligently observe all of
his obligations to the Company. Employee agrees to devote his full business time
and efforts, energy and skill to his employment at the Company, and Employee
agrees to apply all his skill and experience to the performance of his duties
and advancing the Company’s interests. The foregoing shall not preclude Employee
from (i) engaging in civic, charitable or religious activities (including
serving as a director, trustee or officer) or, with the prior written consent of
the Company, from serving on the boards of directors of other private companies
or (ii) engaging in investments, including but not limited to real estate
investments and acting as the general partner or manager thereof, as long as
such activities do not interfere or conflict with Employee’s responsibilities or
duties hereunder. During the Employment Term, Employee may not perform services
as an employee or consultant of any other competitive organization and Employee
will not assist any other person or organization in competing with the Company
or in preparing to engage in competition with the business or proposed business
of the Company. Employee shall comply with and be bound by Company’s operating
policies, procedures, and practices from time to time in effect during his
employment that apply to all Executive-level employees of the Company. By
signing this Agreement, Employee confirms to the Company that he has no
contractual commitments or other legal obligations that would prohibit him from
performing his duties for the Company.

 

(c) Employment Term. The term of this Agreement shall be four (4) years
commencing on the Effective Date, unless terminated earlier pursuant to the
terms herein (the “Initial Term”). Unless earlier terminated pursuant to the
terms herein, the Initial Term shall be automatically renewed for consecutive
additional one-year terms (each, a “Renewal Term”) upon the expiration of the
Initial Term or any Renewal Term unless the Company or Employee delivers to the
other at least ninety (90) days prior to the expiration of the Initial Term or
the then-current Renewal Term, as the case may be, a written notice specifying
that the term of Employee’s employment will not be renewed at the end of the
Initial Term or the then-current Renewal Term, as the case may be. Like the
Initial Term, the then-current Renewal Term is subject to earlier termination
pursuant to the terms herein. The Employee’s period of employment hereunder is
referred herein as the “Employment Term,” whether the Initial Term, the
then-current Renewal Term, or the shorter period through the date of an earlier
termination thereof as provided elsewhere herein The notice of non-renewal given
by the Company is referred to herein as the “Company’s Non-Renewal.” The notice
of non-renewal given by Employee is referred to herein as the “Employee’s
Non-Renewal.”

 

 

 

 

(d) Place of Performance. Employee will initially primarily report to the
principal office of Thunder Ridge Transport, Inc., an Affiliate of the Company,
which is currently located in the Springfield, Missouri area, until the Company
designates a corporate headquarters, at which point Employee will primarily
report to the Company’s corporate headquarters. Employee understands and agrees
that his duties will include reasonable travel, including but not limited to
travel to offices of the Company, its Affiliates, and such other business travel
as is reasonably necessary and appropriate to the performance of Employee’s
duties hereunder, subject to reimbursement of expenses pursuant to Section 6
below.

 

2. At-Will Employment. The parties agree that Employee’s employment with the
Company will be “at-will” employment and may be terminated at any time, upon
written notice, either by the Company without Cause (in any such case,
“Company’s At-Will Termination”) or by Employee without Good Reason (in any such
case, “Employee’s At-Will Termination”). Employee understands and agrees that
neither his job performance for, nor promotions, commendations, bonuses or the
like from, the Company give rise to or in any way serve as the basis for
modification, amendment, or extension, by implication or otherwise, of his
employment with the Company. However, as described in this Agreement, Employee
may be entitled to Severance Pay (defined below) and Severance Benefits (defined
below) depending upon the circumstances of the termination of the Employment
Term as set forth in Section 7(b) below.

 

3. Compensation.

 

(a) Initial Base Salary. During the Employment Term, the Company will pay
Employee an annual base salary as compensation for his services (the “Base
Salary”) at the initial rate of Two Hundred Thousand Dollars ($200,000). The
Base Salary will be paid periodically in accordance with the Company’s normal
payroll practices. The Base Salary will be subject to review and adjustment by
the Company after the Initial Term.

 

(b) Annual Incentive Bonus. During the Employment Term, Employee will be
eligible to earn an annual incentive bonus (an “Annual Bonus”) under the same or
substantially same bonus arrangement, plan or program as in effect for other
executive-level employees of the Company from time to time and based upon the
same general objective standards as are applied to the other executive-level
employees of Company, provided that Employee’s personal performance objective’s
shall be unique to his role. Consistent therewith, the Company will determine
Employee’s target bonus opportunity and the criteria for earning such bonus, as
well as Employee’s achievement of such criteria, and the amount of the Annual
Bonus earned and payable to Employee for such year. Any Annual Bonus that is
earned and becomes payable pursuant to this Section 3(b) will be paid no later
than March 15 of the calendar year immediately following the calendar year to
which the Annual Bonus relates. Employee’s Annual Bonus for calendar year 2018
shall be prorated on a weekly basis for his period of employment in such year.
Employee must remain employed by the Company through December 31 of the
applicable calendar year to be eligible to earn an Annual Bonus for such year;
provided, however, that if the Employment Term ends prior to December 31 by
reason of either termination by Employee for Good Reason or by the Company’s
At-Will Termination, the Annual Bonus for such partial calendar year shall be
prorated on a weekly basis for his period of employment in such year. The
determinations of the Company with respect to the Annual Bonus will be final and
binding unless there is direct evidence that the determination was in violation
of the terms and provision of this Section 3(b) or the applicable program, plan
or arrangement.

 

 -2- 

 

 

(c) Equity. During the Employment Term, Employee will be eligible to receive
awards of stock options pursuant to the same or substantially same stock option
arrangement, plan or program as in effect for other executive-level employees of
the Company from time to time and based upon the same objective standards as are
applied to the other executive-level employees of Company. Consistent therewith,
the Company will determine whether Employee will be granted any such equity
awards and the terms of any such award in accordance with the terms of the
applicable program, plan or arrangement that may be in effect from time to time.

 

4. Employee Benefits. During the Employment Term, Employee will be entitled to
participate in the employee benefit plans and programs currently and hereafter
maintained by the Company of general applicability to other executive-level
employees and to employees generally of the Company, subject to eligibility
requirements and the applicable terms and conditions of the subject plan or
program and the determination of any committee uniformly administering such plan
or program. The Company reserves the right to cancel or change the benefit plans
and programs it offers to its employees at any time.

 

5. Vacation. During the Employment Term, Employee will be eligible to accrue
paid vacation of up to twenty (20) days per calendar year, prorated for any
partial calendar year of employment, in accordance with the Company’s standard
vacation policy (including, without limitation, its policy on the maximum
accrual, carry-over and payout), with the timing and duration of specific
vacations mutually and reasonably agreed to by Employee and the Company.

 

6. Expenses. During the Employment Term, the Company will reimburse Employee for
reasonable travel, lodging, meal, entertainment or other expenses incurred by
Employee in the furtherance of or in connection with the performance of
Employee’s duties hereunder, in accordance with the Company’s expense
reimbursement policy as in effect from time to time.

 

7. Accrued Obligations; Severance; COBRA.

 

(a) Accrued Obligations. Upon the termination or expiration of the Employment
Term for any reason, Company shall pay to Employee the following: (i) all unpaid
Base Salary through the last day of the Employment Term; (ii) all unreimbursed
expenses that otherwise are payable to Employee pursuant to Section 6 above, and
(iii) all other accrued payments or benefits to which Employee is entitled and
has earned under the terms of any applicable compensation, bonus, award or
similar arrangement, plan or program (collectively, the “Accrued Obligations”).
The Accrued Obligations shall be paid to Employee in a lump sum in cash within
thirty (30) days following the termination or expiration of the Employment Term,
unless otherwise required by law or the terms of the applicable arrangement,
plan or program, in which case the same shall be paid as soon as permitted
thereunder.

 

 -3- 

 

 

(b) Severance. If the Employment Term ends by reason of either termination by
Employee for Good Reason or by the Company’s At-Will Termination, the Company
shall pay to Employee the greater of (as applicable, “Severance Pay”) (i) an
amount equal to the product of (A) the number of full or partial months, if any,
in the period beginning on the date the Employment Term ended and ending on the
date the Initial Term would have ended, if later than the date the Employment
Term actually ended, multiplied by (B) Employee’s monthly Base Salary (as in
effect immediately prior to the termination date) or (ii) an amount equal to
one-half of Employee’s annual Base Salary (as in effect immediately prior to the
termination date). The Severance Pay shall be paid by the Company to Employee in
substantially equal monthly installments, without reduction or set off (other
than as provided in Section 11(a) below), in accordance with the Company’s
standard payroll procedures, commencing on the sixtieth (60th) day following the
termination or expiration of the Employment Term, provided that the revocation
period(s) set forth in the Release Agreement set forth in Section 8(a) below
have expired without revocation. If the Employment Terms ends by reason of
either termination by the Company for Cause or by Employee’s Non-Renewal of the
Initial Term or any Renewal Term or by Employee’s At-Will Termination, or due to
Employee’s death or disability, no Severance Pay will be owing or paid to
Employee.

 

(c) COBRA. If the Employment Term ends by reason of either termination by
Employee for Good Reason or by the Company’s At-Will Termination, to the extent
Employee and Employee’s spouse and/or dependent children properly (and timely)
elect COBRA continuation coverage under the Company’s group health insurance
plan, the Company shall pay, on Employee’s behalf, all of the premiums due for
such coverage for a period beginning on the date the Employment Term so ended
and ending on the earliest to occur of (as applicable, “Severance Benefits”)
(i) the date on which Employee is no longer entitled to COBRA continuation
coverage under the Company’s group health insurance plan, (ii) the last day of
the month that includes or immediately precedes the first day that Employee is
covered under another employer’s group health insurance plan or (iii) the last
day of the month in which Employee receives his final Severance Pay payment;
provided, however, that notwithstanding the foregoing or any other provision in
this Agreement to the contrary, the Company may unilaterally amend this Section
7(c) or eliminate the benefit provided hereunder, upon written notice to
Employee, but only if and to the extent necessary to avoid the imposition of
excise taxes, penalties or similar charges on the Company, including, without
limitation, under Code Section 4980D. If the Employment Terms ends by reason of
either termination by the Company for Cause or by Employee’s Non-Renewal of the
Initial Term or any Renewal Term or by Employee’s At-Will Termination, or due to
Employee’s death or disability, no Severance Benefits will be owing to Employee.

 

8. Conditions to Receipt of Severance Pay and Severance Benefits.

 

(a) Release of Claims. The receipt of Severance Pay and Severance Benefits will
be subject to Employee signing, delivering, not revoking and complying with a
general release and waiver of claims in favor of the Company and its officers,
directors and affiliates, which general release and waiver of claims shall be in
a form prepared by the Company, in its reasonable discretion. The release will
exclude any claims related to the Equity Purchase Agreement negotiated by and
between Employee as Equity Holder and EVO Transportation & Energy Services, Inc.
as Buyer dated June 1, 2018, and the note associated therewith (the “Seller
Note”), and any documents or agreement securing the same. By way of example and
not limitation, the general release and waiver of claims will include any claims
for wages, bonuses, employment benefits, or damages of any kind whatsoever,
arising out of any contracts, express or implied, any covenant of good faith and
fair dealing, express or implied, any theory of wrongful discharge, any legal
restriction on the Company’s right to terminate employment, or any federal,
state or other governmental statute or ordinance, including, without limitation,
Title VII of the Civil Rights Act of 1964, the federal Age Discrimination in
Employment Act, the American with Disabilities Act, the Family and Medical Leave
Act, or any other legal limitation on the employment relationship.

 

 -4- 

 

 

(b) Compliance with Covenants. The receipt of Severance Pay and Severance
Benefits will be subject to Employee’s compliance with Sections 9(a), 9(b), 9(c)
and 9(d) of this Agreement. In the event Employee breaches any of Sections 9(a),
9(b), 9(c) or 9(d), (i) all remaining payments of Severance Pay and/or Severance
Benefits to which Employee otherwise is entitled pursuant to Section 7(b) and
Section 7(c) will immediately cease, and (ii) Employee will repay, or cause to
be repaid, to the Company the full amount of any payments of Severance Pay and
Severance Benefits previously paid by the Company to Employee or on behalf of
Employee pursuant to Section 7(b) and/or Section 7(c) prior to the date of such
breach.

 

9. Restrictive Covenants.

 

(a) Non-Competition. In recognition of the consideration provided herein, and in
connection with the protection of the Company’s trade secrets and customer
contacts, Employee agrees that, during the Employment Term and ending on the
later to occur of (i) the twelve (12) month anniversary following the
termination or expiration of the Employment Term or (ii) the last day of the
Severance Pay period as set forth in Section 7(b) (as applicable, the
“Restricted Period”), Employee shall not either directly or indirectly, whether
for consideration or otherwise: (i) engage in (except on behalf of the Company
or any of its Affiliates), or compete with the Company or any of its Affiliates
in, a Competing Business anywhere in the Territory (any such entity, a
“Competing Entity”); or (ii) form or assist others in forming, be employed by,
perform services for, become an officer, director, member or partner of, or
participant in, or consultant or independent contractor to, invest in or own any
interest in (whether through equity or debt securities), assist (financially or
otherwise) or lend Employee’s name, counsel or assistance to, any Competing
Entity.

 

(b) Non-Solicitation. In recognition of the consideration provided herein,
Employee agrees that, during the Restricted Period, Employee shall not either
directly or indirectly, whether for consideration or otherwise: (i) solicit or
accept business from any customer of the Company for the purpose of providing
goods or services in a Competing Business or solicit or induce any customer of
the Company to terminate, reduce or alter in a manner adverse to the Company,
any existing business arrangement or agreement with the Company, (ii) be
employed by any customer of the Company or (iii) solicit, hire, attempt to
solicit or attempt to hire any person who is or was an employee of the Company
or any of its Affiliates at any time during the twelve (12) months prior to such
solicitation or hire. The restrictions set forth in this Section 9(b) shall not
prohibit any form of general advertising or solicitation that is not directed at
a specific person or entity or does not relate to a Competing Business.

 

 -5- 

 

 

(c) Non-Disclosure and Non-Use of Confidential Information. At all times both
during the Employment Term and thereafter, Employee agrees that he will not,
either directly or indirectly, (i) divulge, use, disclose (in any way or in any
manner, including by posting on the Internet), reproduce, distribute, or reverse
engineer or otherwise provide Confidential Information to any person, firm,
corporation, reporter, author, producer or similar person or entity; (ii) take
any action that would make available Confidential Information to the general
public in any form; (iii) take any action that uses Confidential Information to
solicit any customer of the Company or prospective customer (with whom the
Company has had a substantive discussion on it becoming a customer of the
Company within the immediately preceding twelve (12) months) in violation of
Section 9(b); or (iv) take any action that uses Confidential Information for
solicitation of, or marketing for, any service or product on Employee’s behalf
or on behalf of any entity other than the Company or its Affiliates with which
Employee was in fact associated, except (A) as required in connection with the
performance of such Employee’s duties to the Company or any of its Affiliates,
(B) as required to be included in any report, statement or testimony requested
by any municipal, state or national regulatory body having jurisdiction over
Employee, (C) as required in response to any summons or subpoena or in
connection with any litigation, (D) to the extent necessary in order to comply
with any law, order, regulation, ruling or governmental request applicable to
Employee, (E) as required in connection with an audit by any taxing authority,
or (F) as permitted by the express written consent of the Company.

 

(i) In the event Employee is required to disclose Confidential Information
pursuant to any of the foregoing exceptions, Employee shall promptly notify the
Company of such pending disclosure and assist the Company (at the Company’s sole
expense, which will be advanced to Employee whenever reasonable to do so) in
seeking a protective order or in objecting to such request, summons or subpoena
with regard to the Confidential Information. If the Company does not obtain such
relief prior to the time that Employee is required to disclose such Confidential
Information, Employee may disclose that portion of the Confidential Information
(A) which counsel to Employee advises Employee that he is required to disclose
or (B) which could subject Employee to be liable for contempt or suffer censure
or penalty. In such cases, Employee shall promptly provide the Company with a
copy of the Confidential Information so disclosed. This provision applies
without limitation to unauthorized use of Confidential Information in any
medium, including film, videotape, audiotape and writings of any kind (including
books, articles, emails, texts, blogs and websites).

 

(ii) Employee is hereby notified, pursuant to the federal Defend Trade Secrets
Act of 2016 (“DTSA”), that an individual shall not be held criminally or civilly
liable under any federal or state trade secret law for the disclosure of a trade
secret that is made (A) in confidence to a federal, state, or local government
official, either directly or indirectly, or to an attorney, and (B) solely for
the purpose of reporting or investigating a suspected violation of law; or
(C) where the disclosure of a trade secret is made in a complaint or other
document filed in a lawsuit or other proceeding, if such filing is made under
seal. In addition, Employee is hereby notified under the DTSA that, if an
individual files a lawsuit for retaliation by an employer for reporting a
suspected violation of law, the individual may disclose a trade secret to his or
her attorney and use the trade secret information in the court proceeding if the
individual (Y) files any document containing the trade secret under seal; and
(Z) does not disclose the trade secret, except pursuant to court order.

 

 -6- 

 

 

(d) Inventions and Patents; Third Party Information. The results and proceeds of
Employee’s services to the Company (whether prior to or during the Employment
Term), including, without limitation, any works of authorship related to the
Company resulting from Employee’s services during Employee’s employment with the
Company and any works in progress will be works-made-for-hire. The Company will
be deemed the sole owner throughout the universe of such works-made-for-hire and
any and all rights of whatsoever nature therein, whether or not now or hereafter
known, existing, contemplated, recognized or developed, with the right to use
the same in perpetuity in any manner the Company determines in its sole
discretion without any further payment to Employee whatsoever. If, for any
reason, any of such results and proceeds will not legally be a
work-made-for-hire or there are any rights which do not accrue to the Company
under the preceding sentence, then Employee hereby irrevocably assigns and
agrees to assign to the Company any and all of Employee’s right, title and
interest thereto, including, without limitation, any and all copyrights,
patents, trade secrets, trademarks and/or other rights of whatsoever nature
therein, whether or not now or hereafter known, existing, contemplated,
recognized or developed. The Company will have the right to use the same in
perpetuity throughout the universe in any manner the Company determines without
any further payment to Employee whatsoever. Employee will, from time to time, as
may be reasonably requested by the Company, and at the Company’s sole expense,
sign such documents and assist the Company to establish or document the
Company’s exclusive ownership of any and all rights in any such results and
proceeds, including, without limitation, the execution of appropriate copyright
or patent applications or assignments. To the extent Employee has any rights in
any such results and proceeds that cannot be assigned in the manner described
above, Employee unconditionally and irrevocably waives the right to enforce such
unassignable rights. This Section 9(d) is subject to, and will not be deemed to
limit, restrict or constitute any waiver by the Company of, any rights of
ownership to which the Company may be entitled by operation of law by virtue of
the Company being Employee’s employer. This Agreement does not apply to an
invention or other works of authorship for which no equipment, supplies,
facility or trade secret information of the Company was used and which was
developed entirely on Employee’s own time, and (i) which does not relate (A)
directly to the business of the Company or (B) to the Company’s actual or
demonstrably anticipated research or development, or (ii) which does not result
from any work performed by Employee for the Company hereunder.

 

(e) Enforcement; Remedies. Employee acknowledges that the covenants set forth in
Sections 9(a), 9(b), 9(c) and 9(d) impose a reasonable restraint on Employee in
light of the business and activities of the Company and its Affiliates. Employee
acknowledges that a breach of Sections 9(a), 9(b), 9(c) or 9(d) by Employee will
cause serious and potentially irreparable harm to the Company and its
Affiliates. Employee therefore acknowledges that a breach of Sections 9(a),
9(b), 9(c) or 9(d) by Employee cannot be adequately compensated in an action for
damages at law, and equitable relief would be necessary to protect the Company
and its Affiliates from a violation of this Agreement and from the harm which
this Agreement is intended to prevent. By reason thereof, Employee acknowledges
that the Company is entitled, in addition to any other remedies it may have
under this Agreement or otherwise, to preliminary and permanent injunctive and
other equitable relief to prevent or curtail any breach or threatened breach of
this Agreement. Employee acknowledges, however, that no specification in this
Agreement of a specific legal or equitable remedy may be construed as a waiver
of or prohibition against pursuing other legal or equitable remedies in the
event of a breach of this Agreement by Employee. If Employee breaches this
Section 9, Employee shall pay the reasonable attorneys’ fees and costs incurred
by the Company in connection with enforcing its rights under this Agreement.

 

(f) Modification. In the event that any provision or term of this Sections 9(a),
9(b), 9(c) or 9(d), or any word, phrase, clause, sentence or other portion
thereof (including, without limitation, the geographic and temporal restrictions
and provisions contained in Sections 9(a) or 9(b)) is held to be unenforceable
or invalid for any reason, such provision or portion thereof will be modified or
deleted in such a manner as to be effective for the maximum period of time, the
maximum geographical area, and otherwise to the maximum extent as to which it
may be enforceable under applicable law. Such modified restriction(s) shall be
enforced by a court having jurisdiction. In the event that such modification is
not possible, because each of Employee’s obligations in Sections 9(a), 9(b),
9(c) and 9(d) is a separate and independent covenant, any unenforceable
obligation shall be severed and all remaining obligations shall be enforceable.

 

 -7- 

 

 

10. Definitions. For purposes of this Agreement, the following defined terms
have the following meanings:

 

(a) “Affiliate” means, with respect to the Company, any corporation, limited
liability company, partnership, business trust or organization, or other entity
directly or indirectly controlling, controlled by or under common control with
the Company, where control means holding more than 50% of both the voting
interests of the entity and the authority to direct the management and policies
of the entity.

 

(b) “Cause” means any of the following: (i) Employee’s conviction of, or plea of
guilty or nolo contendere to, a misdemeanor involving dishonesty, wrongful
taking of property, immoral conduct, bribery or extortion or any felony;
(ii) willful material misconduct by Employee in connection with the business of
the Company and its affiliates; (iii) Employee’s continued and willful failure
to perform substantially his responsibilities to the Company under this
Agreement; (iv) Employee’s material breach of this Agreement; (v) Employee’s
fraud, theft or material dishonesty against the Company, its affiliates or its
customers; (vi) Employee’s willful and material breach of the Company’s written
code of conduct and business ethics or other material written policy, procedure
or guideline in effect from time to time and applicable to the Company’s
employees generally relating to personal conduct; (vii) Employee’s willful
attempt to obstruct or willful failure to cooperate when with any investigation
authorized by the Company or any governmental or self-regulatory entity; or
(viii) Employee’s exercise of any remedy, including without limitation
foreclosure, under the Seller Note or any agreements securing the Seller Note.
With respect to Sections 10(a)(ii), 10(a)(iii), 10(a)(iv), 10(a)(vi) and
10(a)(vii) and notwithstanding any other provision of this Agreement to the
contrary, Company shall not terminate the Employment Term for Cause unless
(x) the Company notifies Employee in writing of such determination within ninety
(90) days following the Company’s first knowledge of the existence thereof
(which notice specifically identifies the reasons and details therefore),
(y) Employee fails to remedy the same within thirty (30) days after the date on
which he received such notice (the “Remedial Period”), and (z) the Company
terminates the Employment Term for Cause within thirty (30) days after the end
of the Remedial Period.

 

(c) “Code” means the Internal Revenue Code of 1986, as amended.

 

(d) “Competing Business” means (i) a business that is engaged in the acquisition
or operation of compressed natural gas fueling stations, (ii) a business that is
engaged in providing United States Postal Service Contract trucking services, or
(iii) any other business in which the Company or any of its Affiliates is
then-currently engaged or was engaged at any time in the twelve (12) month
period prior to Employee’s last day of employment with the Company.

 

 -8- 

 

 

(e) “Confidential Information” means confidential or proprietary information
and/or techniques of the Company or its Affiliates entrusted to, developed by,
or made available by the Company or any of its Affiliates to Employee during the
Employment Term, whether in writing, in computer form, reduced to a tangible
form in any medium, or conveyed orally, that is not generally known by others in
the form in which it is or was used by the Company or its Affiliates. Examples
of Confidential Information include, without limitation: (i) sales, sales
volume, sales methods, sales proposals, business plans or statements of work;
(ii) customers of the Company, prospective customer (with whom the Company has
had a substantive discussion on it becoming a customer of the Company within the
immediately preceding twelve (12) months), and customer records, including
contact and preference information; (iii) costs of goods or services charged by
vendors and suppliers to the Company; (iii) prices charged to specific customers
and non-public general price lists and similar pricing information; (iv) terms
of contracts with customer; (vii) non-public information and materials
describing or relating to the financial condition and affairs of the Company or
its Affiliates, including but not limited to, financial statements, budgets,
projections financial and/or investment performance information, research
reports, personnel matters, products, services, operating procedures,
organizational responsibilities and marketing matters, policies or procedures;
(viii) non-public information and materials describing existing or new
processes, products and services of the Company or its Affiliates, including
marketing materials, analytical data and techniques, and product, service or
marketing concepts under development, and the status of such development; (ix)
the business or strategic plans of the Company or its Affiliates; (x) the
information technology systems, network designs, computer program code, and
application practices of the Company or its Affiliates; (xi) acquisition
candidates of the Company or its Affiliates or any studies or assessments
relating thereto; and (xii) trademarks, service marks, trade secrets, trade
names and logos. In addition and notwithstanding the foregoing, Confidential
Information does not include either (y) information that, other than as a result
of a breach by Employee of this Agreement, is or becomes generally known to and
available for use by the public and (z) information that is, at any time, either
on the Company’s website or is in brochures, advertising and other materials
furnished or provided to customers of the Company and prospective customer (with
whom the Company has had a substantive discussion on it becoming a customer of
the Company within the immediately preceding twelve (12) months).

 

(f) “Disability” means Employee’s inability to perform one or more essential
functions of his position, after taking into account reasonable accommodations,
by reason of any medically diagnosed physical or mental impairment and such
inability continues for a period of at least 120 consecutive calendar days. A
determination of such Disability will be made by a physician reasonably
acceptable to the Company and Employee (or, if applicable, his spouse or legal
representative).

 

(g) “Good Reason” means the occurrence of any of the following events, without
the written consent of Employee:

 

(i) any reduction in Employee’s Base Salary (as it may have been increased after
the Effective Date), except by no more than ten percent (10%) as part of an
across the board salary reduction uniformly applied to all director-level
employees of the Company;

 

(ii) any material reduction in Employee’s authority, duties or responsibilities
or the assignment to Employee of any duties that are inconsistent with his
position or;

 

(iii) any other action or inaction that constitutes a material breach by the
Company of this Agreement or any other agreement under which Employee provides
services to the Company or any of its Affiliates.

 

 -9- 

 

 

Notwithstanding any other provision of this Agreement to the contrary, Employee
shall not terminate the Employment Term for Good Reason unless (A) Employee
notifies the Company in writing of the condition that Employee believes
constitutes Good Reason within ninety (90) days following the Employee’s first
knowledge of the existence thereof (which notice specifically identifies such
condition and the details regarding its existence), (ii) the Company fails to
remedy such condition within thirty (30) days after the date on which it
receives such notice (the “Remedial Period”), and (iii) Employee terminates the
Employment Term within thirty (30) days after the end of the Remedial Period for
Good Reason.

 

(h) “Section 409A” means Section 409A of the Code and the Treasury Regulations
issued thereunder.

 

(i) “Territory” means any State in the United States in which the Company or any
of its Affiliates then-currently conduct their business or have conducted their
business at any time in the prior twelve (12) months.

 

11. Tax Matters

 

(a) Withholding. All payments made pursuant to this Agreement will be subject to
withholding of taxes as required by applicable law.

 

(b) Responsibility. Notwithstanding anything to the contrary herein, the Company
makes no representations or warranties to Employee with respect to any tax,
economic or legal consequences of this Agreement or any payments or other
benefits provided hereunder, including without limitation under Section 409A,
and no provision of the Agreement shall be interpreted or construed to transfer
any liability for failure to comply with Section 409A or any other legal
requirement from Employee or any other individual to the Company or any of its
Affiliates, except as provided below. Employee, by executing this Agreement,
shall be deemed to have waived any claim against the Company and its Affiliates
with respect to any such tax, economic or legal consequences; provided, however,
if any amount payable pursuant to this Agreement is included in Employee’s gross
income under Section 409A(a)(1)(A) of the Code, then (i) Employee shall be
responsible for the payment of the income taxes imposed on such payment and the
amount of interest under Section 409A(a)(1)(B)(i)(I) of the Code and (ii) the
Company shall be responsible for the payment of the amount due under Section
409A(a)(1)(B)(i)(II) of the Code within 30 days after such time as a final
determination is made that such amount is due and payable by Employee (whether
by an agreed assessment, a decision upon administrative appeal, or a decision by
a court having jurisdiction). The parties intend that the payment under the
preceding clause (ii) will comply with Treasury Regulation Sections
1.409A-3(i)(1)(i), 1.409A-3(i)(1)(v) and 1.409A-3(i)(1)(v).

 

(c) Section 409A. The parties intend that this Agreement and the payments and
other benefits provided hereunder be exempt from the requirements of Section
409A to the maximum extent possible, whether pursuant to the short-term deferral
exception described in Treasury Regulations Section 1.409A-1(b)(4), the
involuntary separation pay plan exception described in Treasury Regulations
Section 1.409A-1(b)(9)(iii), or otherwise. To the extent Section 409A is
applicable to this Agreement and any such payments and benefits, the parties
intend that this Agreement and such payments and benefits comply with the
deferral, payout and other limitations and restrictions imposed under Section
409A. Notwithstanding any other provision of this Agreement to the contrary,
this Agreement shall be interpreted, operated and administered in a manner
consistent with such intentions. Without limiting the generality of the
foregoing, and notwithstanding any other provision of this Agreement to the
contrary:

 

 -10- 

 

 

(i) if at the time Employee’s employment hereunder terminates, Employee is a
“specified employee,” as defined in Treasury Regulations Section 1.409A-1(i) and
determined using the identification methodology selected by the Company from
time to time, or if none, the default methodology, then to the extent necessary
to avoid subjecting Employee to the imposition of any additional tax under
Section 409A, any and all amounts payable under this Agreement on account of
such termination of employment that would (but for this provision) be payable
within six (6) months following the date of termination, shall instead be paid
in a lump sum on the first day of the seventh month following the date on which
Employee’s employment terminates or, if earlier, upon Employee’s death;

 

(ii) a termination of employment shall not be deemed to have occurred for
purposes of any provision of this Agreement providing for the payment of amounts
or benefits upon or following a termination of employment unless such
termination is also a “separation from service,” as defined in Treasury
Regulations Section 1.409A-1(h) after giving effect to the presumptions
contained therein, and, for purposes of any such provision of this Agreement,
references to “terminate,” “termination,” “termination of employment” and like
terms shall mean separation from service;

 

(iii) each payment made under this Agreement shall be treated as a separate
payment and the right to a series of installment payments under this Agreement
shall be treated as a right to a series of separate payments; and

 

(iv) with regard to any provision in this Agreement that provides for
reimbursement of expenses or in-kind benefits, except for any expense,
reimbursement or in-kind benefit provided pursuant to this Agreement that does
not constitute a “deferral of compensation,” within the meaning of Treasury
Regulations Section 1.409A-1(b), (A) the right to reimbursement or in-kind
benefits shall not be subject to liquidation or exchange for another benefit,
(B) the amount of expenses eligible for reimbursement, or in-kind benefits
provided, during any taxable year shall not affect the expenses eligible for
reimbursement, or in-kind benefits to be provided, in any other taxable year,
and (C) such payments shall be made no later than two and a half months after
the end of the calendar year in which the expenses were incurred.

 

(d) Limitation on Payments Under Certain Circumstances.

 

(i) Notwithstanding any other provision of this Agreement to the contrary, in
the event that Employee becomes entitled to receive or receives any payments,
options, awards or benefits (including, without limitation, the monetary value
of any non-cash benefits and the accelerated vesting of stock awards) under any
agreement, arrangement, plan or program with the Company or any person
affiliated with the Company (collectively, the “Payments”), that may separately
or in the aggregate constitute “parachute payments” within the meaning of Code
Section 280G and the Treasury regulations promulgated thereunder (“Section
280G”) and it is determined that, but for this Section 12(d)(i), any of the
Payments will be subject to any excise tax pursuant to Code Section 4999 or any
similar or successor provision (the “Excise Tax”), the Company shall pay to
Employee either (i) the full amount of the Payments or (ii) an amount equal to
the Payments reduced by the minimum amount necessary to prevent any portion of
the Payments from being an “excess parachute payment” (within the meaning of
Section 280G) (the “Capped Payments”), whichever of the foregoing amounts
results in the receipt by Employee, on an after-tax basis (with consideration of
all taxes incurred in connection with the Payments, including the Excise Tax),
of the greatest amount of Payments notwithstanding that all or some portion of
the Payments may be subject to the Excise Tax. For purposes of determining
whether Employee would receive a greater after-tax benefit from the Capped
Payments than from receipt of the full amount of the Payments and for purposes
of Section 11(d)(iii) (if applicable), Employee shall be deemed to pay federal,
state and local taxes at the highest marginal rate of taxation for the
applicable calendar year.

 

 -11- 

 

 

(ii) All computations and determinations called for by Sections 11(d)(i) and
11(d)(iii) shall be made and reported in writing to the Company and Employee by
a third-party service provider selected by the Company and Employee (the “Tax
Advisor”), and all such computations and determinations shall be conclusive and
binding on the Company and Employee. For purposes of such calculations and
determinations, the Tax Advisor may rely on reasonable, good faith
interpretations concerning the application of Code Sections 280G and 4999. The
Company and Employee shall furnish to the Tax Advisor such information and
documents as the Tax Advisor may reasonably request in order to make their
required calculations and determinations. The Company shall bear all fees and
expenses charged by the Tax Advisor in connection with its services.

 

(iii) In the event that Section 11(d)(i) applies and a reduction is required to
be applied to the Payments thereunder, the Payments shall be reduced by the
Company in a manner and order of priority that provides Employee with the
largest net after-tax value; provided that payments of equal after-tax present
value shall be reduced in the reverse order of payment. Notwithstanding anything
to the contrary herein, any such reduction shall be structured in a manner
intended to comply with Section 409A.

 

12. Assignment. This Agreement and Employee’s rights under this Agreement are
personal to Employee and shall not be assignable by Employee. The Company may,
by written notice to Employee, assign this Agreement to any affiliated or
successor to all or substantially all of the business and assets the Company and
then only so long as such affiliate or successor assumes and agrees, in such
form and substance as is reasonably satisfactory to Employee, to perform all of
the Company’s duties, responsibilities, obligations and liabilities hereunder,
including without limitation upon the termination of the Employment Term;
provided, however, the termination of Employee’s employment hereunder by such
affiliate or successor and the immediate hiring and continuation of Employee’s
employment by such affiliate or successor upon the identical terms and
provisions of this Agreement shall not be deemed to constitute a termination of
the Employment Term. All of the terms and provisions of this Agreement shall be
binding upon and inure to the benefit of and be enforceable by the parties
hereto and their respective successors and permitted assigns.

 

 -12- 

 

 

13. Notices. All notices, requests, demands and other communications called for
hereunder will be in writing and will be deemed given (a) on the date of
delivery if delivered personally, (b) one (1) day after being sent by a
reputable commercial overnight service, or (c) four (4) days after being mailed
by registered or certified mail, return receipt requested, prepaid and addressed
to the parties or their successors at the following addresses, or at such other
addresses as the parties may later designate in writing:

 

If to the Company:

 

EVO Transportation & Energy Services, Inc.

8285 West Lake Pleasant Parkway

Peoria, AZ 85382

Attention: John P. Yeros

 

If to Employee:

 

Billy (Trey) Peck, Jr.

7563 E. Cinnabar Lane

Strafford, MO 65757

 

14. Severability. In the event that any provision hereof becomes or is declared
by a court of competent jurisdiction to be illegal, unenforceable or void, this
Agreement will continue in full force and effect without said provision.

 

15. Integration. This Agreement represents the entire agreement and
understanding between the parties as to the subject matter herein and supersedes
all prior or contemporaneous agreements whether written or oral. No waiver,
alteration or modification of any of the provisions of this Agreement will be
binding unless in writing that specifically refers to this Agreement and is
signed by Employee and a duly authorized representative of the Company.

 

16. Waiver of Breach. The waiver of a breach of any term or provision of this
Agreement must be in writing and will not operate as or be construed to be a
waiver of any other previous or subsequent breach of this Agreement.

 

17. Headings. All captions and section headings used in this Agreement are for
convenient reference only and do not form a part of this Agreement.

 

18. Governing Law. This Agreement will be construed and interpreted in
accordance with, and any dispute or controversy arising from any breach or
asserted breach of this Agreement will be governed by, the laws of the State of
Delaware, without regard to any choice of law rules. Any action brought to
enforce or interpret this Agreement must be brought in the state or federal
courts for the State of Delaware, and the parties hereby consent to the
jurisdiction and venue of such courts in the event of any dispute. Each of the
parties knowingly and voluntarily waives all right to trial by jury in any
action or proceeding arising out of or relating to this Agreement, Employee’s
employment by the Company, or for recognition or enforcement of any judgment.

 

19. Acknowledgment. Employee acknowledges that he has had the opportunity to
discuss this Agreement with and obtain advice from his private attorney, has had
sufficient time to, and has carefully read and fully understands all the
provisions of this Agreement, and is knowingly and voluntarily entering into
this Agreement.

 

20. Counterparts. This Agreement may be executed in counterparts, and may
delivered personally or by facsimile or electronic transmission, and each
counterpart will have the same force and effect as an original and will
constitute an effective, binding agreement on the part of each of the
undersigned parties.

 

{Signature Page Follows}

 

 -13- 

 

 

IN WITNESS WHEREOF, each of the parties has executed this Employment Agreement,
in the case of the Company by its duly authorized officer, as of the Effective
Date in the preamble hereof.

 

COMPANY:

 

EVO Transportation & Energy Services, Inc.           By: /s/ John P. Yeros  
Date: June 1, 2018       Name: John P. Yeros           Title: Chief Executive
Officer           EMPLOYEE:           /s/ Billy (Trey) Peck, Jr.   Date: May 29,
2018 Billy (Trey) Peck, Jr.    

 

 

